Order entered December 12, 2012




                                              In The
                                    Court of ZtImeafg
                           ififtb Oil:aria of Texag at Oatfas:i
                                       No. 05-12-01057-CV

                    VICTORY PARK MOBILE HOME PARK, Appellant

                                                V.

                                 SHARON BOOHER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-12480

                                            ORDER
       The Court has before it the request of Diane L. Robert, official court reporter for the 14th

Judicial District Court, for an extension of time in which to file the reporter's record. The Court

GRANTS the request and ORDERS Ms. Robert to file the reporter's record by January 7, 2013.


                                                                                    Wit




                                                       MOLLY F NCIS
                                                       JUSTICE